 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ANGELA L. SCOTT
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00212-DAD-BAM
11
                                  Plaintiff,            ORDER REGARDING
12                                                      GOVERNMENT'S DISCLOSURE OF SENSITIVE
                            v.                          MATERIALS AND PERSONAL
13                                                      IDENTIFICATION INFORMATION
     MIGUEL ZUNIGA ARTEAGA,
14   ARMANDO MARTINEZ,
     TERRY WHITED,
15   MIGUEL ANGEL SANCHEZ-MEZA,
     JUAN VIZUETT-RESENDIZ, and
16   VINCENTE SALVADOR ARENAS-GARCIA,
17                               Defendant.
18

19          The Court has received and considered the jointly-filed Stipulation Regarding Disclosure of

20 Sensitive Materials and Personal Identifying Information between Plaintiff United States of America, by

21 and through its counsel of record, the United States Attorney for the Eastern District of California, and

22 defendant JUAN VIZUETT-RESENDIZ (“defendant”), by and through his counsel of record, Monica

23 Bermudez.

24          Good cause showing, IT IS HEREBY ORDERED THAT:

25          1.      The government will identify the discovery materials in this case the disclosure of which

26 could jeopardize the safety of witnesses or other persons or affect the confidentiality of ongoing
27 investigations (the “Sensitive Materials”).

28          2.      The government will mark all Sensitive Materials with the following stamp or

                                                         1
30
 1 inscription: “PROTECTIVE ORDER”

 2          3.        If the government distributes any document, compact disk, or other material bearing the

 3 above label:

 4                    a.     Defense counsel shall not distribute Sensitive Materials to anyone other than her

 5 own legal staff (including paralegal assistants, legal secretaries, defense investigators, and lawyer-

 6 associates);

 7                    b.     Defense counsel shall not allow anyone other than herself and her legal staff to

 8 possess, or maintain possession of, any Sensitive Materials;

 9                    c.     Defense counsel or her legal staff may show defendant Sensitive Materials, but

10 may not allow defendant to possess Sensitive Materials other than in the presence of defense counsel or

11 her legal staff;

12                    d.     Defendant shall not distribute the Sensitive Materials to anyone;

13                    e.     Defense counsel and defendant may not disclose the contents of any Sensitive

14 Materials publicly, including in any court filing, without first meeting and conferring with government

15 counsel, and, in any event, shall file any Sensitive Materials under seal.

16          4.        The parties must confer before filing any motions regarding the government’s disclosure

17 (or lack of disclosure) of Sensitive Materials.

18          5.        The evidence in this matter also includes personal identification information for others,

19 including but not limited to names, addresses, dates of birth, social security numbers and bank account

20 numbers (collectively “personal information”).

21          6.        This personal information is found throughout the discovery in this case, which includes,

22 among other records, thousands of pages of records from banks, other financial institutions, businesses

23 and police departments.

24          7.        IT IS FURTHER ORDERED THAT:

25                    a.     Only defense counsel, defense counsel’s agents, and the defendant may review

26 the unredacted personal information contained in the discovery. Defense counsel, defense counsel’s
27 agents and defendant may only use the unredacted personal information or any portion thereof for the

28 specific purpose of preparing or presenting a defense in this matter and for no other purpose.

                                                           2
30
 1          8.     Only defense counsel and defense counsel’s agents may make copies of any discovery

 2 containing unredacted personal information; the defendant may make copies for his own use only of any

 3 discovery containing unredacted personal information that has been provided to him by his defense

 4 counsel or his defense counsel’s agents, and may not release any such copies to any third party.

 5          9.     At the conclusion of this matter, defense counsel will collect and destroy any and all

 6 copies of documents and portions thereof containing the personal information that defense counsel

 7 possesses and/or has made and distributed to their agents and/or defendant, except a copy set as

 8 necessary to maintain in defense counsel’s case file.

 9          10.    This Order shall apply to unredacted personal information contained in all discovery

10 produced in this case, including any discovery produced after entry of this Order.

11

12
     IT IS SO ORDERED.
13

14      Dated:    May 24, 2021                               /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        3
30
